DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark D. Alleman on 09/09/2021.
The application has been amended as follows: 
IN THE CLAIMS
Claim 1 is amended as displayed below to correct a minor typographical error. 
Claim 1: A mixer faucet comprising: a fixed valve body including a hot water supply hole, a cold water supply hole, and a drain hole; a movable valve body that includes a flow path forming recess and is configured to slide on the fixed valve body; and a handle that is configured to control the movable valve body, wherein when the flow path forming recess overlaps the hot water supply hole and/or the cold water supply hole and also overlaps the drain hole, a water discharge state is achieved, the water discharge state including a mixture discharge state and a cold water discharge state, when the flow path forming recess overlaps the hot water supply hole and the cold water supply hole, the mixture discharge state is achieved, when the flow path forming recess overlaps the cold water supply hole and does not overlap the hot water supply hole, the cold water discharge state is achieved, the fixed valve body includes a collection groove that is not connected to either the hot water supply hole or the cold water supply hole and is connected only to the drain hole, and in the mixture discharge state or the cold water discharge state, the flow path forming recess does not overlap the collection groove.

Allowable Subject Matter
Claims 1, 2, and 6-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Orlandi (U.S. Patent No. 5,080,134) discloses a mixer faucet (Figs. 1-18) comprising: a fixed valve body (11) including a hot water supply hole (15), a cold water supply hole (16), and a drain hole (17); a movable valve body (12 and 14) that includes a flow path forming recess (18) and is configured to slide on the fixed valve body (11); and a handle (13) that is configured to control the movable valve body (12 and 14), wherein when the flow path forming recess (18) overlaps the hole water supply hole (15) and/or the cold water supply hole (16) and also overlaps the drain hole (17), a water discharge state is achieved, the water discharge state including a mixture discharge state and a cold water discharge state, when the flow path forming recess (18) overlaps the hot water supply hole (15) and the cold water supply hole (16), the mixture discharge state is achieved, when the flow path forming recess (18) overlaps the cold water supply hole (16) and does not overlap the hot water supply hole (15), the cold water discharge state is achieved, the fixed valve body (11) includes a collection groove (at 21) that is not connected to either the hot water supply hole (15) or the cold water supply hole (16).
Orlandi does not render obvious in combination with the other claim limitations wherein the collection groove is connected only to the drain hole, and in the mixture discharge state or the cold water discharge state, the flow path forming recess does not overlap the collection groove.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753